MATTIE BELLE WALLACE, ADMINISTRATRIX, ESTATE OF ROBERT WALLACE, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Wallace v. CommissionerDocket No. 30120.United States Board of Tax Appeals20 B.T.A. 862; 1930 BTA LEXIS 2024; September 16, 1930, Promulgated *2024 Alan C. Van Fleet, Esq., for the petitioner.  Frank T. Horner, Esq., for the respondent.  SEAWELL*862  OPINION.  SEAWELL: This proceeding involves a deficiency in estate tax in the amount of $2,781.19, and has for its only issue the question of whether the community interest of the wife in the decedent's estate is subject to estate tax under the provisions of the Revenue Act of 1921.  *863  Robert Wallace (hereinafter referred to as decedent) died in San Francisco on May 9, 1924.  All of the property in his estate was community property of himself and wife, Mattie Belle Wallace, and all of the said property was acquired by decedent and his wife subsequent to their marriage.  The Commissioner included the entire value of the community property in the gross estate of the decedent for estate-tax purposes, whereas the petitioner contends that the community interest of the wife is not subject to the estate tax, for the reason that the wife's interest in the community property came to her not as part of her husband's estate, but as belonging to her under the laws of California.  The action of the Commissioner is affirmed on the authority of *2025 ; affd., ; certiorari denied, . Judgment will be entered for the respondent.